DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Foreign Patent Document numbers 2 and 3 in the information disclosure statement filed 13 November 2020 have been lined through because no copies of these documents could be found in the file. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter of a reticulated multilayer structure.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  While support can be found in the disclosure as originally filed for an electrical cable having a core that comprises copper, copper-nickel alloys, aluminum, or composite electrical materials, no support could be found for an electrical cable having a core that comprises combinations of these materials.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 10 requires binder layer c3 to comprise a mixture of at least one fluoropolymer and a functionalized acrylic copolymer - a limitation already present in independent claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al. (WO 2007/006897 A2) in view of Lefebvre et al. (US 2014/0158185 A1).
	Bonnet et al. is directed to an insulating, multilayer structure for electrical cables (paragraph 0002).  The insulating structure comprises, in order: layer L1 comprising a polyolefin, layer L2 of an adhesion binder layer, layer L3 comprising a fluoropolymer grafted with at least one unsaturated monomer A by irradiation, and layer L4 comprising a fluoropolymer (paragraphs 0014-0017).  The insulation surrounds a conductor wire (Figures 1-4 and paragraphs 0157-0160).  Layer L1 corresponds to layer c1 of the instant claims; layer L2 corresponds to layer c2 of the instant claims; layer L3 corresponds to layer c3 of the instant claims; layer L4 corresponds to layer c4 of the instant claims.  The fluoropolymer is preferably a homopolymer of vinylidene fluoride or copolymer of vinylidene fluoride and hexafluoropropylene (paragraph 0040).  The polyolefin is a homo or copolymer of ethylene and/or propylene (paragraph 0060), such as HDPE, LDPE, MDPE, LLDPE, or VLDPE (paragraph 0061).  Binder layer L2 comprises a functionalized polyolefin, such as a copolymer of ethylene and a C1-C5 alkyl (meth)acrylate (paragraph 0080) or a copolymer of ethylene and an unsaturated epoxide (paragraph 0081) or a copolymer of ethylene and an unsaturated anhydride (paragraph 0082).  The functionalized polyolefin may also be a polyolefin onto which an unsaturated polar molecule is radically grafted (paragraph 0077).
	Bonnet et al. do not teach the use of a blend of polyvinylidene fluoride and a functionalized acrylic copolymer, such as a copolymer of methyl methacrylate and glutaric anhydride, as the material of layer L3.  However layer L3, situated between layers of a 
	Lefebvre et al. is directed to a multilayer film structure comprising a tie layer (c) bonding high thermal deformation temperature layer (b) to polyolefin layer (d) (paragraph 0009-0013).  The high thermal deformation temperature layer may be polyvinylidene fluoride (paragraph 0023) while the polyolefin layer may be a functionalized polymer of ethylene (paragraph 0044).  Suitable materials for the tie layer include functionalized polyvinylidene fluoride and blends of polyvinylidene fluoride with anhydride containing polymethyl methacrylate (paragraph 0041).  Anhydride containing polymethyl methacrylate is a functionalized acrylic copolymer.
	Lefebvre et al. show that functionalized polyvinylidene fluoride and a blend of polyvinylidene fluoride and anhydride containing polymethyl methacrylate are known in the art as equivalent materials for forming an adhesive layer between polyvinylidene fluoride and a functionalized polyolefin.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a blend of polyvinylidene fluoride and anhydride containing polymethyl methacrylate for the functionalized polyvinylidene fluoride of Bonnet et al.
	Regarding the limitation in claim 1 that the multilayer structure is reticulated, since the specification provides no definition of "reticulated" the term must be given it plain and ordinary meaning - i.e. constructed, arranged, or marked like a net or network.  This meaning is broad enough to encompass patterns printed on the exterior of the cable.  As such, it would have been obvious to one of ordinary skill in the art to select any pattern of markings for aesthetic purposes.
	Regarding claim 9, the limitations of this claim are taken to be met since layer c1' is an optional layer.

	Regarding claim 16, the limitations of this claim are taken to be met since the recitation of a downhole cable represents an intended use of the cable and it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.
	Regarding claim 17, the multilayer structure is formed by coextrusion (paragraph 0144) and may be crosslinked by irradiation (paragraph 0063).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al. (WO 2007/006897 A2) in view of Lefebvre et al. (US 2014/0158185 A1) as applied to claim 1 above, and further in view of Gaja (US 3,609,217).
	Bonnet et al. taken in view of Lefebvre et al. suggest all the limitations of claim 2, as outlined above, except for the use of copper as the conductor wire.
	Gaja, directed to electrical cables (column 1, lines 3-8), teach that the conductive core of such cables is usually made up of copper or other conductive metal (column 1, line 45-column 2, line 5).
	It would have been obvious to one of ordinary skill in the art to use form the conductor wire of Bonnet et al. out of copper since the courts have held the selection of a known material (e.g. copper) based on its suitability for its intended use (e.g. conductive core in an electrical cable) supported a prima facie obviousness determination.  See MPEP 2144.07.

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claim 15 is directed to an electrical cable comprising a conductive coat surrounded by a multilayer structure comprising, in order, layers c1, c2, c3, and c4 as set forth in independent claim 1.  Additionally, the layers c1, c2, c3, and c4 each contain from 0.5 to 5 wt% of a crosslinking agent.
	Bonnet et al. represent the closest prior art.  However, Bonnet et al. do not teach the presence of 0.5 to 5.0 wt% of a crosslinking agent in each of their layers corresponding to layers c1, c2, c3, and c4 of the instant invention.  Moreover, Bonnet et al. provide no suggestion or anything that would motivate one of ordinary skill in the art to incorporate 0.5 to 5.0 wt% of a crosslinking agent into each or their layers corresponding to layers c1, c2, c3, and c4 of the instant invention.  Rather, Bonnet et al. explicitly teach away from the addition of monomers having two carbon-carbon double bonds that could lead to crosslinking (e.g. paragraph 0052).  Even when layers are taught as crosslinked, Bonnet et al. use functional groups on the polymer, irradiation, or radical initiators to induce crosslinking rather than crosslinking agents (e.g. paragraph 0063).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787